NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.







SOMBRIO CAPITAL CORP.




12% Convertible Debenture




No. 1




$____

Issuance Date:  February __, 2011

 

This Convertible Debenture (the “Debenture”) is duly authorized and issued by
Sombrio Capital Corp, a Nevada corporation (the “Company”).




FOR VALUE RECEIVED, the Company, promises to pay to the order of _____________,
or its registered assigns (the “Payee” or the “Holder”), the principal sum of
___________ ($_____) (the “Principal Amount”) and all accrued interest no later
than twelve months  from the date hereof (the “Maturity Date”) in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts, unless previously
repaid by the Company or  converted into the common stock (the “Common Stock”)
of the Company. The interest shall commence to accrue as of the date hereof at
the rate of twelve (12) percent (12 %) per annum (the “Interest Rate”) and shall
be calculated on the basis of a 360-day year for the actual number of days
elapsed.  




1.

     Voluntary Conversion. At any time between the original Issuance Date and
the Maturity Date unless previously repaid by the Company or converted into the
Common Stock of the Company, this Debenture shall be convertible into shares of
Common Stock at the option of the Holder, in whole or in part (subject to any
limitations on conversion). The Holder shall effect conversions by delivering to
the Company the form of Notice of Conversion attached hereto as Exhibit A (a
“Notice of Conversion”), specifying therein the Principal Amount and interest of
this Debenture to be converted and the date on which such conversion is to be
effected (a “Conversion Date”). If no Conversion Date is specified in a Notice
of Conversion, the





1








Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender this Debenture to the Company unless the entire Principal
Amount of this Debenture plus all accrued and unpaid interest thereon has been
so converted. Conversions hereunder shall have the effect of lowering the
outstanding Principal Amount of this Debenture in an amount equal to the
applicable conversion amount. The Company shall maintain records showing the
Principal Amount converted and the date of such conversions. The Holder and any
assignee, by acceptance of this Debenture, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted Principal Amount of this Debenture may be
less than the amount stated on the face hereof.




A.

Conversion Price. On any Conversion Date, the Debenture is convertible into
shares of the Company’s Common Stock (the “Common Shares”) at a conversion price
of equal to seventy-five (75%) percent of the volume weighted average price of
the Common Stock for the five (5) days preceding the Conversion Date (or the
nearest preceding date).




B.

Mechanism of Conversion.




i.

Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
Common Shares issuable upon a conversion hereunder shall be determined by the
quotient obtained by dividing the outstanding principal amount of this Debenture
to be converted by the Conversion Price.




ii.

Delivery of Certificate upon Conversion. In the event of any conversion of this
Debenture in accordance with and subject to the terms and conditions hereof,
certificates for the Common Shares shall be dated the Conversion Date and
delivered to the Holder hereof within a reasonable time, not exceeding five (5)
business Days after any Conversion Date, or, at the request of the Holder
(provided that a registration statement under the Securities Act providing for
the resale of the Common Shares is then in effect or that the Common Shares are
otherwise exempt from registration), issued and delivered to the Depository
Trust Company (“DTC”) account on the Holder’s behalf via the Deposit Withdrawal
Agent Commission System (“DWAC”) within a reasonable time, not exceeding five
(5) business Days after such conversion, and the Holder hereof shall be deemed
for all purpose to be the holder of the Common Shares so purchased as of the
date of such conversion. Notwithstanding the foregoing to the contrary, the
Company or its transfer agent shall only be obligated to issue and deliver the
shares to the DTC on a holder’s behalf via DWAC if such exercise is in
connection with a sale or other exemption from registration by which the shares
may be issued without a restrictive legend and the Holder and its transfer agent
are participating in DTC through the DWAC system.  If the Holder and its
transfer agent are not participating in DTC through the DWAC system, the Company
will deliver or cause to be delivered to the Holder a certificate or
certificates representing the number of Common Shares being acquired upon the
conversion of this Debenture. The Holder shall deliver this original Debenture,
or an indemnification undertaking with respect to such Debenture in the case of
its loss, theft or destruction, at such time that this Debenture is fully
converted.








2








iii.

Failure to Deliver Certificate. If in the case of any Notice of Conversion such
certificate or certificates are not delivered to or as directed by the
applicable Holder by the tenth Business Day after a Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return the certificates
representing the principal amount of this Debenture tendered for conversion.




iv.

Reservation of Shares Issuable upon Conversion. The Company covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of common stock solely for the purpose of issuance upon any conversion of
this Debenture and payment of interest on this Debenture each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder (and the other holders of the
Debentures), not less than 100% of the Common Shares as shall be issuable upon
the conversion of the Principal Amount and payment of interest hereunder. The
Company covenants that all shares of common stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued, and fully paid,
nonassessible.




v.

Fractional Shares. Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of the common
stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the closing bid price of the Company’s common
stock as quoted by Bloomberg on the day prior to the Company’s receipt of the
Conversion Notice. If the Company elects not, or is unable, to make such cash
payment, the Holder shall be entitled to receive, in lieu of the financial
fraction of a share, one whole share of common stock.




vi.

Transfer Taxes. The issuance of certificates for Common Shares upon conversion
of this Debenture shall be made without charge to the Holder hereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of this Debenture so converted and the Company shall not
be required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.




2.

Mandatory Conversion.  After six months from the date hereof in the event that
the Debenture is not paid or converted  in full at on the earlier of when the
Company is DTC eligible or the Maturity Date, the Company has the right to force
the Holder to convert the Debenture in full or partially (including any interest
and/or fees due thereon) in accordance with the terms hereof and subject to
Section 4I.  In the event that within seven business days of the receipt of
written notice from the Company requesting that the Holder convert the Debenture
in (in full or partially as requested by the Company), if the Holder has not
effected such conversion, the Company may deem the Debenture (or a portion
thereof) converted and satisfied in full.  Notwithstanding same, in the event
that the Company is in default with Section 5 herein or the Company’s common
stock is not DTC eligible, then the Company will not have the right to force





3








the Holder to convert.




3.

Adjustment of Conversion Price.  The Conversion Price shall be subject to
adjustment from time to time as set forth in this Section 3. The Company shall
give the Holder notice of any event described below which requires an adjustment
pursuant to this Section 3 in accordance with the notice provisions set forth in
Section 6D.




A.

Stock Dividends, Subdivisions and Combinations.  If at any time the Company
shall:




 

   i.

make or issue or set a record date for the holders of the Common Stock for the
purpose of entitling them to receive a dividend payable in, or other
distribution of, shares of Common Stock,




 

   ii.

subdivide its outstanding shares of Common Stock into a larger number of shares
of Common Stock, or




 

   iii

combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock,




then (1) the number of shares of Common Stock for which this Debenture is
convertible immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Debenture is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (2) the Conversion Price then in
effect shall be adjusted to equal (A) the Conversion Price then in effect
multiplied by the number of shares of Common Stock into which this Debenture is
convertible immediately prior to the adjustment divided by (B) the number of
shares of Common Stock into which this Debenture is convertible immediately
after such adjustment.




4.

Holder’s Representations and Warranties.  The Holder represents and warrants
that:




A.

The Holder understands that (i) the Debenture and any Common Shares upon
conversion of the Debenture, are not being registered under the Securities Act
of 1933 or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) the Debenture and any Common Shares upon
voluntary conversion are subsequently registered thereunder, or (B) Holder shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that such securities to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration; and (ii) neither the Company nor any other party is under any
obligation to register the Debenture or the Common Shares under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder, (iii) Holder is acquiring the Debenture and the Common
Shares for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act, and (iv) Holder does not
presently have any agreement or





4








understanding, directly or indirectly, with any party to distribute any of the
securities.




B.

The Holder has been afforded (i) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the Debentures or the exercise of the
Debentures; and (ii) the opportunity to request such additional information
which the Company possesses or can acquire without unreasonable effort or
expense.




C.

The Holder did not (i) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (ii) attend any seminar, meeting or investor or other conference
whose attendees were, to such Holder’s knowledge, invited by any general
solicitation or general advertising.




D.

The Holder is an “accredited investor” within the meaning of Regulation D under
the Securities Act.  Such Holder is acquiring the Debentures for its own account
and not with a present view to, or for sale in connection with, any distribution
thereof in violation of the registration requirements of the Securities Act,
without prejudice, however, to such Holder’s right, subject to the provisions of
this Debenture, at all times to sell or otherwise dispose of all or any part of
such Debentures and the Common Shares underlying the Debenture.




E.

Either by reason of such Holder’s business or financial experience or the
business or financial experience of its professional advisors (who are
unaffiliated with and who are not compensated by the Company or any affiliate,
finder or selling agent of the Company, directly or indirectly), such Holder has
the capacity to protect such Holder’s interests in connection with the
transactions contemplated by this Debenture.  The Holder, by its acceptance of
this Debenture, represents to the Company that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in this Debenture. Holder also represents it
has not been organized for the purpose of acquiring this Debenture.




F.

 The Holder understands that the Debenture and any Common Shares upon conversion
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of Holder to acquire the
securities.




G.

Holder understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the securities or the fairness or suitability of the investment
in the securities nor have such authorities passed upon or endorsed the merits
of the offering of the securities.




H.

This Debenture and all certificates representing Common Shares upon voluntary
conversion acquired shall be stamped or imprinted with a legend in substantially
the





5








following form:

 

NEITHER THE ISSUANCE OF THE SECURITIES NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE AS REPRESENTED BY THIS CERTIFICATE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144 A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.




       I.

The Company shall not effect any conversion of this Note, and a Holder shall not
have the right to convert any portion of this Note, to the extent that after
giving effect to the conversion set forth on the applicable Notice of
Conversion, the Holder (together with the Holder’s Affiliates, and any Persons
acting as a group together with the Holder or any of the Holder’s Affiliates)
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below).  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted Principal Amount of this Note beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, any other Notes or the
Warrants) beneficially owned by the Holder or any of its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 4(I),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  To the
extent that the limitation contained in this Section 4(I) applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
Principal Amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
Principal Amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination.   In addition, a determination as
to any





6








group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder .   For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder as well as any
other shares held by the Holder.  The Holder, upon not less than 61 days’ prior
notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section (I), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Holder as well
as any other shares held by the Holder and the Beneficial Ownership Limitation
provisions of this Section 4(I) shall continue to apply.  Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company.  The Beneficial Ownership Limitation provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 4(I) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.  




5.

Events of Default




A.

The term “Event of Default” shall mean any of the events set forth in this
Section 5A (the term “Company”) which occur from the date hereof until the
Debenture is converted or otherwise satisfied for this purpose shall include all
subsidiaries of the Company):




   i.

Non-Payment of Obligations.  The Company shall default in the payment of the
Principal Amount of this Debenture as and when the same shall become due and
payable, whether by acceleration or otherwise.




   ii.

Bankruptcy, Insolvency, etc.  The Company shall:




(a)

admit in writing its inability to pay its debts as they become due;








7








(b)

apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for the Company or any of its property, or make
a general assignment for the benefit of creditors;




(c)

in the absence of such application, consent or acquiesce in, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for the Company or for any part of its property and that is not dismissed within
sixty days;




(d)

permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding is consented to or
acquiesced in by the Company or results in the entry of an order for relief; or




(e)

take any corporate or other action authorizing any of the foregoing.




iii.  Increase in Authorized Common Shares and Forward Split.  The Company fails
to file a certificate of amendment with the State of Nevada within sixty  (60)
days from the date hereof to increase the Company’s authorized Common Stock to
at least 500 million and if Company fails to effectuate a dividend or forward
split increasing the Company’s issued and outstanding common shares by 20 to 1
(the “Forward Split”) within sixty  (60) days from the date hereof.  




(iii)  Death or Resignation.  David Bleeden resigns as an officer and/or
director of the Company. If David Bleeden dies during the term of the Debenture
then there shall be a default unless his estate repays the outstanding principal
and interest within thirty (30) days from his death.




(iv) Anti-Dilution. Until the Debenture is converted or otherwise satisfied, if
 the Company issues any additional shares of common stock or securities
convertible into or exchangeable for common stock without first obtaining the
written consent of the Holder, the Debenture shall be in default.
Notwithstanding same, the Company reserves the right to issue additional shares
for acquisitions, strategic alliances, raising money,  employee. These issuances
require approval by the Holder which will not be unreasonably withheld. In no
case will the Company request more than an additional twenty percent (20%) of
the current issued and outstanding common shares. It is the intent of this
provision to maintain the present capital structure of the Company until the
Debenture is repaid or converted in full.  This Section shall not apply to (a)
securities issued upon the exercise or exchange of or conversion of any
securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise, exchange or conversion price of such securities; (b)
securities issued pursuant to this Debenture or securities issued pursuant to
the Debenture issued to Stockloan Solutions, LLC; (c) securities issued pursuant
to the Forward Split; (d) securities





8








issued pursuant to the Share Exchange Agreement between Strathmore Investments,
Inc., the Company and the Shareholders thereto and (e) shares issued to
Sichenzia Ross Friedman Ference LLP in connection with the performance of legal
services.  




(v)  SEC Filings. If the Company fails to file all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or will receive a valid extension
of such time of filing and will filed any such SEC Reports prior to the
expiration of any such extension.    




                       (vi) Change in Control.  The Company undertake a “Change
in Control” which is defined as any of the following events:

a)

a merger, reorganization or consolidation in which the Company is acquired by
another person or entity (other than a holding company formed by the Company);

b)

the sale of all or substantially all of the assets of a Company to an unrelated
person or entity which is not an “affiliate” (as defined in Rule 144 under the
Securities Act of 1933, as amended);

c)

the sale of all or substantially all of the capital stock of the Company to an
unrelated person or entity which is not an “affiliate” of the Company; or

d)

the dissolution or liquidation of the Company.




                     (vii)  Delisting of Common Stock.  The Company shall fail
to maintain the listing of the Common Stock on at least one of the OTCBB, the
Nasdaq National Market, the Nasdaq SmallCap Market, the New York Stock Exchange,
or the NYSE Alternext;




B.

Action if Bankruptcy.  If any Event of Default described in clauses (ii)(a)
through (d) of Section 5A shall occur, the Principal Amount of this Debenture
and all other obligations hereunder shall automatically be and become
immediately due and payable, without notice or demand.




C.

Action if Other Event of Default.  If any Event of Default (other than any Event
of Default described in clauses (ii)(a) through (d) of Section 5A shall occur
for any reason, whether voluntary or involuntary, and be continuing, for 30 days
after notice, the Holder may, upon notice to the Company, declare all or any
portion of the outstanding principal amount of the Debenture, to be due and
payable and any or all other obligations hereunder to be due and payable,
whereupon the full unpaid principal amount hereof, and any and all other such
obligations which shall be so declared due and payable shall be and become
immediately due and payable.








9








6.

Miscellaneous.




A.

Parties in Interest.  All covenants, agreements and undertakings in this
Debenture binding upon the Company or the Holder shall bind and inure to the
benefit of the successors and permitted assigns of the Company and the Holder,
respectively, whether so expressed or not.




B.

Governing Law.   This Debenture shall be governed by the laws of the State of
Nevada as applied to contracts entered into and to be performed entirely within
the State of Nevada.




C.

Waiver of Jury Trial.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE'S PURCHASING THIS DEBENTURE.




 

D.

Notices.




   (i)

Any notice pursuant to this Debenture to be given or made by the Holder to or
upon the Company shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Company to the Holder) as follows:




To the Company:

Sombrio Capital Corp

11500 Harry Hines Blvd. Ste #3

Dallas, Texas 75229

Attention: David Bleeden




With a copy to: bleeden2000@yahoo.com







 




To the Holder:

[_________]




   (ii)

Any notice pursuant to this Debenture to be given or made by the Company to or
upon the Holder shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Holder to the Company) to the address of the Holder set forth above.




E.

Cumulative Rights and Remedies; Usury. The rights and remedies of the





10








Holder expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Debenture or applicable law (including
at equity). The election of the Holder to avail itself of any one or more
remedies shall not be a bar to any other available remedies, which the Company
agrees Holder may take from time to time. If it shall be found that any interest
due hereunder shall violate applicable laws governing usury, the applicable rate
of interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.




F.

Lost or Stolen Debenture. If this Debenture is lost, stolen, mutilated or
otherwise destroyed, the Company shall execute and deliver to the Holder a new
debenture containing the same terms, and in the same form, as this Debenture. In
such event, the Company may require the Holder to deliver to the Company an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new debenture.




G.

Holder Not Stockholder.  This Debenture does not confer upon the Holder any
right to vote on or consent to or receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, nor any other rights or
liabilities as a stockholder, prior to the conversion hereof; this Debenture
does, however, require certain notices to Holders as set forth herein.

H.

No Waiver.  No delay in exercising any right hereunder shall be deemed a waiver
thereof, and no waiver shall be deemed to have any application to any future
default or exercise of rights hereunder.




I.

Modification and Severability.  If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
 If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Debenture, but this Debenture shall be construed as if such
unenforceable provision had never been contained herein.




J.       Short Sales. The Holder agrees that it shall not, directly or
indirectly, engage in any short sales with respect to the Conversion Shares as
long as the Debenture is outstanding.




K.

Security Interest.   At Closing, David Bleeden (whose shares will be issued in
the name of BearHunt Investments Inc.) and Paul Morrison shall deposit in escrow
with Anslow & Jaclin, LLP all their issued and outstanding shares in the Company
(“Escrow Shares”). In the event that the Company defaults on the Debenture in
accordance with Section 5, all of the Escrow Shares shall be transferred to the
Holder(s), and or their assignees, currently holding Debentures on a pro-rata
basis.   If at maturity of the Debenture, the Company has effected an increase
in the authorized shares and undertaken the forward split as set forth in
Section 5(iii), then the Escrow Shares shall within five days of maturity date,
be returned to the owner(s) of the Escrow Shares.








11








L.

In the event of any liquidation or winding up of the Company, the Holder shall
be entitled to receive, prior and in preference to the holders of Common Stock
and any series of stock or debt ranked junior to the Debentures, an amount equal
to the original purchase price per share of Debentures then held by such Holder,
plus all declared but unpaid interest.  
















[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





12











IN WITNESS WHEREOF, this Debenture has been executed and delivered on the date
specified above by the duly authorized representative of the Company and the
Holder.




    Sombrio Capital Corp




 

     By:  __________________________

      

     

  Name:

         

  Title:







     Holder







     By:  __________________________

  Name:

  Title:

 





13








EXHIBIT A







NOTICE OF CONVERSION







The undersigned hereby elects to convert principal under the Convertible
Debenture of Sombrio Capital Corp., a Nevada corporation (the “Company”) due on
August 7, 2011if not previously repaid by the Company into shares of common
stock (the “Common Shares”) of the Company according to the conditions hereof,
as of the date written below.  If the Common Shares are to be issued in the name
of a person other than the undersigned, the undersigned will pay all transfer
taxes payable with respect thereto and is delivering herewith such certificates
and opinions as reasonably requested by the Company in accordance therewith. No
fee will be charged to the holder for any conversion, except for such transfer
taxes, if any.




By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Shares does not exceed
the amounts determined in accordance with Section 13(d) of the Securities and
Exchange Act of 1934, as amended specified under Section 1 of this Debenture.




The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Common Shares.  




Conversion calculations:




Date to Effect Conversion:____________________________________________________




Principal Amount of Debenture to be Converted:__________________________________




Number of Common Shares to be issued:_________________________________________







Signature: _________________________________________

 

Name:____________________________________________


Address:__________________________________________




   ______________________________________





14






